EMAS, J.
This is an appeal from an order denying without evidentiary hearing Diego Jimenez’s motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. The trial court’s order denied the motion on the basis that it was successive and untimely.
*195As the State properly concedes, the claims raised by Jimenez are not barred as successive or untimely. See Pleasure v. State, 931 So.2d 1000 (Fla. 3d DCA 2006) (holding successive motions are permitted under Rule 3.800(a) so long as the identical claim has not previously been adjudicated on the merits); accord Mims v. State, 994 So.2d 1233 (Fla. 3d DCA 2008). See also Fla. R.Crim. P. 3.800(a) (“A court may at any time correct an illegal sentence imposed by it....”). The trial court erred in summarily denying Jimenez’s motion on these grounds.
Reversed and remanded for proceedings consistent with this opinion.